DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's Appeal Brief filed on 1/21/2022 is overcome by Examiner’s Amendment putting the Application in condition for allowance. See detailed reason for allowance and Examiner’s amendments below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant Griffith on 3/23/2022.
The application has been amended as follows: 
Claim 1: A method comprising: receiving, at an automated speech recognition (ASR) system implemented on a user device, a voice input captured by a microphone of the user device, the voice input spoken by a user of the user device to perform an action; 
determining, by the ASR system, a particular context associated with the voice input, the particular context customized for the user and comprising a list of named-entities corresponding to the particular context, the list of named-entities stored on the user device;
by adjusting a weight associated with the particular context to include one of the named-entities in the list of named-entities stored on the user device that correspond to the particular context; and 
providing, by the ASR system, the transcription biased by the N-gram language model for output from the ASR system to invoke a software application to perform the action.
Claim 11: A user device comprising: 
a microphone; 
data processing hardware; and 
memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
receiving, at an automated speech recognition (ASR) system implemented on the user device, a voice input captured by the microphone, the voice input spoken by a user of the user device to perform an action; 
determining, by the ASR system, a particular context associated with the voice input, the particular context customized for the user and comprising a list of named-entities corresponding to the particular context, the list of named entities stored on the user device; 
generating, by the ASR system, using an N-gram language model comprising probability values associated with words or sequences of words, the voice input to generate a transcription for the voice input, the language model biasing the transcription for the voice input by adjusting a weight associated with the particular context to include one of the named-entities in the list of named-entities stored on the user device that correspond to the particular context; and 


Allowable Subject Matter
Claims 1, 3-6, 8, 10-11, 13-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Rao et al. (US 10,628,483) in view of Bates et al. (US 7,590,536) teaches receiving, at an automated speech recognition (ASR) system implemented on a user device, a voice input captured by a microphone of the user device, the voice input spoken by a user of the user device to perform an action; determining, by the ASR system, a particular context associated with the voice input, the particular context customized for the user and comprising a list of named-entities corresponding to the particular context, the list of named-entities stored on the user device; and processing, by the ASR system, using an N-gram language model comprising probability values associated with words or sequences of words, the voice input to generate a transcription for the voice input, the language model biasing the transcription for the voice input to include one of the named-entities in the list of named-entities stored on the user device that correspond to the particular context; and providing, by the ASR system, the transcription biased by the N-gram language model for output from the ASR system to invoke a software application to perform the action.
Rao nor Bates explicitly teach the language model biasing the transcription for the voice input by adjusting a weight associated with the particular context. 
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rao and Bates to include the language model biasing the transcription for the voice input by adjusting a weight associated with the particular context. Therefore, the claimed invention is deemed novel. 


Conclusion
The prior art made of record and is relied upon is considered pertinent to applicant's disclosure. 
Bates el al. (US 7,590,536) – [col. 6 line 63 to col. 7 line 6] “dynamically adjust the probabilities of that word in the language model being used by the voice processing system.”
Rao et al. (US 10,628,483) – [col. 6 lines 21-33] “the acoustic information is used to calculate an acoustic score representing a likelihood that the intended sound represented by a group of feature vectors match a language phoneme. The language information is used to adjust the acoustic score by considering what sounds and or words are used in context with each other.” Also see [col. 12 lines 29-67] “skip bigram.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656